                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

 UNITED STATES OF AMERICA,                  §
                                            §
      Plaintiff,                            §
                                            §
 v.                                         §    Civil Action No. 4:19-cv-01015-P
                                            §
 DENNIS L. MIGA,                            §
                                            §
                                            §
      Defendant.                            §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
             THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. ECF No. 70. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed

Findings, Conclusions, and Recommendation for plain error. Finding none, the

undersigned District Judge believes that the Findings and Conclusions of the Magistrate

Judge are correct, and they are accepted as the Findings and Conclusions of the Court.

        Accordingly, it is ORDERED that Defendant’s Application and Memorandum to

Quash Writs of Garnishment (ECF No. 37) is DENIED.

        SO ORDERED on this 27th day of May, 2021.
